Citation Nr: 0716924	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-09 815	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether service 
connection is warranted.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1983 to November 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, determined that new and 
material evidence was not received sufficient to reopen a 
previously denied claim for entitlement to service connection 
for PTSD. 

Although the RO has since reopened the veteran's claim for 
service connection for PTSD (see the June 2005 supplemental 
statement of the case), the Board must also assess whether 
new and material evidence has been submitted sufficient to 
reopen the claim of service connection.  Wakeford v. Brown, 8 
Vet. App. 237 (1996).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is obliged to 
determine in the first instance whether there is new and 
material evidence to reopen the claim, regardless of the RO's 
action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  Insofar as 
the veteran's claim has been reopened, the veteran is not 
prejudiced by the Board's discussion of materiality.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  In a November 1999 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.

2.  Evidence received since the November 1999 rating decision 
is neither cumulative nor redundant of evidence previously of 
record, and it raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.

3.  The veteran did not serve in combat and the evidence does 
not support the occurrence of the veteran's claimed in-
service personal assault stressors.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of service connection for PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The record reflects that by letters dated in March 2004 and 
April 2005, the veteran was provided the required notice.  
The letters specifically informed her of the type of evidence 
needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what she should do if she had questions or needed assistance.  
She was, in essence, told to submit all pertinent evidence 
she had in her possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Since the previously final claim of entitlement to service 
connection has been reopened, the Board need not make a 
determination as to whether the notice requirements of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) have been met.

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  By a July 2006 letter, 
the veteran was provided notice of the type of evidence 
necessary to establish disability ratings and effective 
dates, in compliance with Dingess.  Furthermore, as explained 
below, the Board has determined that service connection is 
not warranted for PTSD.  Consequently, no disability ratings 
or effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran with regard to 
notification of the evidence pertinent to disability ratings 
and effective dates.

The Board notes that the veteran's service medical records, 
service personnel records, and VA medical records have all 
been obtained.  The veteran has also been provided a VA 
medical examination.  The veteran submitted an August 2003 
private medical opinion in support of her claim.  Attempts by 
VA to obtain records from the 37th Military Police 
Detachment, Fort Jackson and from the U.S. Army Crime Records 
Center were unsuccessful and the veteran was informed of the 
unavailability of these records in the April 2006 
supplemental statement of the case.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal and she has done so.  Furthermore, 
in April and March 2006 letters, the veteran stated that she 
had no additional evidence to submit.  The veteran has not 
identified any other obtainable medical records or evidence 
pertinent to her claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Finality Regulations:

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2006).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2006).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Claim to Reopen

The RO denied the veteran's claim for service connection for 
PTSD by rating action in January 1998.  The veteran was 
informed of the denial, she did not appeal that decision, and 
it became final.  

In February 2004, the veteran requested that her claim for 
service connection for PTSD be reopened.   

The veteran claims that she has PTSD due to a personal 
assault stressor during service.  At the time of the January 
1998 final rating decision, the veteran's service personnel 
records had not been obtained.  The evidence received 
subsequent to the January 1998 rating decision includes the 
veteran's service personnel records.  

Since the newly submitted evidence provides evidence of the 
veteran's work performance and of substance abuse, this 
evidence is material as to whether as to whether or not the 
veteran experienced a personal assault type stressor during 
military service.  Accordingly, the Board finds that this 
evidence is material to the veteran's claim and that 
reopening of the claim of entitlement to service connection 
for PTSD is warranted.  38 C.F.R. § 3.156(a).  


Denovo Review

Legal Criteria:

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

When a PTSD claim is based on an assertion of in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  See 38 C.F.R. § 3.304(f)(3).

History:

Documents in the veteran's military personnel file indicate 
that the veteran received an Article 15 for fraternizing with 
a permanent party soldier in July 1983.  

The veteran tested positive for marijuana in a urinalysis 
sweep in August 1984.  In September 1984 the veteran was 
informed that she had been enrolled in a drug and alcohol 
program.  The records contain an October 1984 memo in which 
the veteran stated that she felt that she was being chaptered 
out of the Army because she went through her chain of command 
about some of the cover-ups and not because of the positive 
urinalysis.  In the memo the veteran stated that she had 
appealed her punishment during the week of September 18 
through September 21.  She further stated that she informed 
the Brigade Commander of some of the cover-ups (including 
fraternization, trainee abuse, and PT), and that the Sergeant 
Major told her not to say anything about them.  The veteran 
stated that the Sergeant Major told her that he would 
personally take care of the matter and that there was no need 
for the Colonel to be aware of the cover-ups.  She stated 
that the Sergeant Major did nothing about the cover-ups and 
that he kept quiet.  The veteran stated that evidently 
"they" felt that because she came back positive on the 
urinalysis test that she had made up lies about the cover-
ups.  

A September 1984 service medical record indicates that the 
veteran had anxiety headaches.  The next day the veteran 
complained of bad nerves and reported that she could not 
sleep because of many personal problems.  The assessment was 
insomnia secondary to anxiety.  The examiner stated that he 
had discussed extensively the problems with the veteran and 
that he informed the veteran she needed follow-up.  It was 
noted that the veteran refused to see mental health 
professionals and that she was not "sick" enough for the 
examiner to force her to see psychiatry.

An October 1984 memorandum indicates that since the veteran's 
initial identification as a drug abuser on September 10, 
1984, her conduct and behavior had been a major disruptive 
influence to the morale, good order and discipline of the 
command.  In view of her continued misconduct and irrational 
behavior it was recommended that the veteran be eliminated 
from service.  The veteran was discharged from service in 
November 1984 due to misconduct commission of a serious 
offense, the abuse of illegal drugs.

A July 1997 VA outpatient record includes diagnoses of PTSD 
secondary to military sexual trauma.  

In an October 1997 statement, the veteran gave a history of 
the alleged sexual harassment by her Sergeant Major.  She 
reported that the harassment began in September or October 
1983.  She stated that the Sergeant Major told her that he 
had scratched her back and it was time for her to scratch 
his.  She reported that on one occasion the Sergeant Major 
touched her breast.

On VA examination in October 1997, the veteran reported that 
she was sexually harassed by her Sergeant Major.  She 
reported that there was a lot of pressure to have sex, but 
that he did not physically threaten her.  The veteran stated 
that she had been initially rapidly promoted and that her 
Sergeant Major then came and told her that that since he had 
had her promoted so quickly, he was expecting his payback.  
The veteran asserted that when she refused, life became more 
difficult for her.  The veteran reported that she eventually 
went to her superiors and that they brushed her aside.  She 
reported that the Sergeant Major came back and asked her if 
she was trying to get him fired, and asked her why she was 
causing him a hard time. The veteran stated that shortly 
thereafter she received a random drug test that was positive 
for marijuana.  The veteran said that other people were given 
a second chance and could enter drug treatment and receive 
further testing.  She asserted that she did not receive that 
option and she was convinced it was because of her sexual 
harassment complaints.  The diagnosis was depression, 
recurrent, severe.

On VA psychological testing in October 1997, the veteran 
reported that her Sergeant Major came to her bedroom without 
permission on one occasion and continually verbally demanded 
sexual favors.  The veteran stated that although he never 
physically accosted her, he was quite intimidating and caused 
her a great deal of anxiety and fear.  The examiner stated 
that the evaluation failed to support a diagnosis of post-
traumatic stress disorder.  

The veteran submitted an August 2003 private psychiatric 
report.  The examiner noted that the veteran reported that 
she had been sexually harassed by a higher ranking 
serviceman.  The examiner diagnosed the veteran as having 
severe chronic post-traumatic stress disorder due to the 
sexual harassment.

Analysis:

In this case there is conflicting medical evidence as to 
whether the veteran currently experiences PTSD.  PTSD was 
diagnosed by a VA psychiatric trauma clinic in July 1997, and 
by a private physician in August 2003.  However, an October 
1997 VA psychological evaluation report specifically states 
that the veteran does not experience PTSD, and an October 
1997 VA psychiatric examination report also failed to 
diagnose PTSD.  A review of these medical reports reveals 
that the VA examination reports indicating that the veteran 
does not have PTSD are more thorough and provide more reasons 
and bases as to why the veteran does not experience PTSD.  
Regardless, the veteran did not serve in combat and the 
record does not confirm her claimed stressors. 

The veteran's service medical records do indicate that the 
veteran experienced anxiety in service.  Additionally, the 
service personnel records reveal that the veteran received 
disciplinary actions, that she abused drugs, and that she was 
discharged due to the drug use.  The Board finds that when 
the evidence is reviewed as a whole it does not support the 
veteran's claim that she was sexually assaulted in service.  
When she was seen for anxiety in September 1984, the examiner 
noted that he extensively discussed the veteran's problems 
with her, yet he only recommended that she see psychiatry.  
This indicates that the veteran did not state to the examiner 
that she had been sexually harassed at that time.  The 
Article 15 punishment for fraternization was for an incident 
in July 1983, showing that the veteran had disciplinary 
problems prior to the alleged harassment, which the veteran 
stated first began in September or October 1983.  The Board 
further notes that the veteran's memo in her service 
personnel records shows that while the veteran complained 
about cover-ups and specified fraternization and trainee 
abuse, she made no allegations of sexual harassment.  
Furthermore, the memo indicates that she had originally 
requested the Sergeant Major's assistance with her 
complaints.  This indicates that she saw him as a solution to 
her problems, not the cause of her problems.  Based on this 
evidence the Board finds that the veteran's problems in 
service were not reflective of the occurrence of her alleged 
personal assault type stressor.  As such the evidence does 
not support the veteran's contentions that she was sexually 
harassed in service by her Sergeant Major.  Since the veteran 
did not serve in combat and the since the evidence does not 
support the veteran's claimed in-service stressor, service 
connection for PTSD is not warranted.


ORDER

New and material evidence having been submitted the claim for 
service connection for PTSD is reopened.

Entitlement to service connection for PTSD is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


